Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Amended claim 5 now reads, “The pad of claim 1, wherein the the abrading surface..”  The duplicate “the” needs to be corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7,9,14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawing (2002/0182401) in view of Annen et al. (2003/0207659) and Nakagawa et al. (6,589,304).
In reference to claims 1 and 14, Lawing teaches a CMP dresser and the method ofmaking the dresser comprising an abrasive layer attached to a flat surface, the abrasive layer including a plurality of superabrasive particles, 10, each having a working end with a tip that aligns along a designated profile and a pad dresser substrate, 18, (pp 0023-0026).
Lawing teaches all the limitations of the claims except for a plurality of particle abrasive segments, each segment permanently affixed to a pad dresser substrate and including a particle segment blank having an abrading surface or point comprising an abrasive layer attached to the particle segment blank, the plurality of superabrasive particles tips that aligns along a designated profile and varies from the profile by about 1 micron to about 150 microns, wherein the tips of the superabrasive particles vary from the profile by about 20 microns to about 100 microns, wherein the tips of the superabrasive particles vary from the profile by less than about 20 microns, wherein the tips of the superabrasive particles vary from the profile by less than about 10 microns, wherein the abrading surfaces or points of each segment are leveled relative to one another such that no abrading surface or point protrudes above another abrading surface or point by more than about microns to about 50 microns, wherein no abrading surface or point protrudes above another abrading surface or point by more than about 30 microns, , wherein the abrasive layers are attached to the particle segment blanks with an organic material layer including a member selected from the group consisting of: amino resins, acrylate resins, alkyd resins, polyester resins, polyamide resins, polyimide resins, polyurethane resins, phenolic resins, phenolic/latex resins, epoxy resins, isocyanate resins, isocyanurate resins, polysiloxane resins, reactive vinyl resins, polyethylene resins, polypropylene resins, polystyrene resins, phenoxy resins, perylene resins, polysulfone resins, acrylonitrile-butadiene-styrene resins, acrylic resins, polycarbonate resins, polyimide resins, and combinations thereof and wherein the particle abrasive segments are attached to the conditioner substrate with an organic material layer including a member selected from the group consisting of: amino resins, acrylate resins, alkyd resins, polyester resins, polyamide resins, polyimide resins, polyurethane resins, phenolic resins, phenolic/latex resins, epoxy resins, isocyanate resins, isocyanurate.
Annen et al. teaches a plurality of particle abrasive segments, each segment permanently affixed to a pad dresser substrate, 11, and including a particle segment blank, 12, having an abrading surface, 17, or point comprising an abrasive layer attached to the particle segment blank, (pp 0073).  It would have been obvious toone having ordinary skill in the art at the time the invention was made to provide the tool of Lawing with a plurality of abrasive segments including a particle segment blank, as taught by Annen et al., in order to provide an enhanced pad dresser substrate and since Lawing teaches that the flat surface, 12, can be any substantially flat level platform, (pp 0023).
Annen et al. also teaches the abrasive layers are attached to the particle segment blanks with an organic material layer including a member selected from the group consisting of: amino resins, acrylate resins, alkyd resins, polyester resins, polyamide resins, polyimide resins, polyurethane resins, phenolic resins, phenolic/latex resins, epoxy resins, isocyanate resins, isocyanurate resins, polysiloxane resins, reactive vinyl resins, polyethylene resins, polypropylene resins, polystyrene resins, phenoxy resins, perylene resins, polysulfone resins, acrylonitrile-butadiene-styrene resins, acrylic resins, polycarbonate resins, polyimide resins, and combinations thereof, (pp 0106).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provde for the abrasive layer of Lawing to be attached to the particle segment blank of Annen et al. with an organic material as listed above, as taught by Annen et al. in order to enhance the abrasive binding capabilities. 

Annen et al. teaches that the particle segment blanks, 12, can be laminated or adhered to the first major surface of the pad conditioner substrate, 11, (pp 0084),
Nakagawa et al. teaches adhering a support layer, 14a, which is comparable to the particle segment blank, to a base, 12, which is comparable to the pad conditioner substrate, by means of an epoxy resin, (col. 8, lines 22-24 and col. 9, lines 18-25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the particle segment blanks to the pad conditioner substrate by using an epoxy resin, as taught by Nakagawa et al., as a means for attaching the particle segment blank to the pad conditioner substrate. 
It would have been further obvious to provide the tool with the tips of the superabrasive particles that align along a designated profile and varies from the profile by about 1 micron to about 150 microns, wherein the tips of the superabrasive particles vary from the profile by about 20 microns to about 100 micronsm wherein the tips of the superabrasive particles vary from the profile by less than about 20 microns, wherein the tips of the superabrasive particles vary from the profile by less than about 10 microns, wherein the superabrasive particles of each of the abrasive layers form an abrasive surface or point, and wherein the abrading surfaces or points are leveled relative to one another such that no abrading surface or point protrudes above another abrading surface or point by more than about microns to about 50 microns, wherein no abrading surface or point protrudes above another abrading surface or point by more than about 30 microns as a matter of obvious design choice. 

Claims 8,10-13 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawing as modified by Annen et al. and Nakagawa et al. in further view of Huang et al. (2006/0254154).
Lawing as modified by Annen et al. and Nakagawa et al. teaches all the limitations of the claims except for the abrasive layers are attached to the particle segment blanks with a brazing alloy, wherein the particle abrasive segments are attached to the conditioner substrate with a brazing alloy, a method of dressing a CMP pad surface, comprising engaging a CMP pad dresser as recited in claim 1 against a CMP pad surface and moving the CMP pad dresser relative to the CMP pad surface, such that the abrading surface of the CMP pad dresser abrades the CMP pad surface, wherein the plurality of particle abrasive segments are leveled with respect to one another using a reverse casting technique.
Huang et al. teaches attaching the abrasive layer to the particle segment blanks with a brazing alloy, (pp 0024).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the abrasive layer to the particle segment blanks with a brazing alloy, as taught by Huang et al., as an alternate attachment/adhesion means.  It would have been further obvious to use a brazing allow to attach the particle abrasive segments to the conditioner substrate, also as an alternate attachment/adhesion means.
Huang et al. also teaches the method of using the abrasive article in order to dress a polishing pad, (pp 0006).  It would have been further obvious to utilize the abrasive article of Lawing as modified by Annen et al. and Nakagawa et al. in order to condition a polishing pad, as taught by Huang et al., since it is old and well known in the art to use an abrasive article for pad conditioning. 
Huang et al. further teaches that the plurality of particle abrasive segments are leveled with respect to one another using a reverse casting technique, (pp 0027-0030).  It would have been further obvious to provide the tool with the plurality of particle abrasive segments being leveled with respect to one another using a reverse casting technique, as taught by Huang et al., in order to enhance the precise and uniform placement of the abrasive elements. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot based on new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        November 4, 2022